DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 02/09/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding a broad to narrow limitation, a limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad limitations of tRNA, snRNA, rRNA, mRNA and siRNA, and the claim also recites transfer RNA, small nuclear RNA, ribosomal RNA, messenger RNA and small interfering RNA, respectively, which are the narrower statements of the limitation.
The claim(s) are considered indefinite because there is a question or doubt as to
whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The Applicant is encouraged to remove the parentheses from the claims, at each instance where a parenthesis occurs.

Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive.
Regarding the parentheses in the claim, the Applicant argued that it is understood that the lack of parentheses renders the claim indefinite. Applicant argued, for example, that the term “tRNA” is an acronym of transfer ribonucleic acid, and that the recitation of tRNA followed by “transfer RNA” in parenthesis is the same element.
The Examiner disagrees. tRNA is an acronym for more than one term. In addition to “transfer ribonucleic acid”, tRNA is also an acronym for “temporary restricted net asset.” Where there is a question or doubt, the claim is indefinite. In the instant case, tRNA is an acronym for more than one term, and as such, question or doubt exists as to what the Applicant attempts to claim. The Applicant is encouraged to remove the parentheses from the claims, at each instance where a parenthesis occurs.
The 35 USC § 112 rejection is maintained.
Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10, 15-16 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maclachlan et al (US 2004/0142025 A1), in view of Knopov et al (USP 8,956,572 B2), further in view of Burke et al (US 2013/0037977 A1), further in view of Cullis et al (WO 2001/005373 A1) and further in view of Payne et al (US 2018/0170866 A1).
Maclachlan taught [claim 1] a process for producing a liposome (e.g., bilayer taught at [0039]) encapsulating a therapeutic product. The liposomes were sized at less than about 150 nm (e.g., reads on nanoparticle) [0051]. Maclachlan’s methods comprised providing an aqueous solution in a first reservoir, wherein the aqueous solution comprised siRNA [0010]; providing an organic lipid solution (e.g., cationic lipid and 45-90 % v/v ethanol taught at [0043 and 0052]) in a second reservoir; and mixing said aqueous solution with said organic solution, so as to produce a liposome encapsulating the therapeutic product (e.g., siRNA).
The aqueous and organic fluids flowed through tubing having a 1/8” (0.125”) inner diameter (ID) [0088], mixed, through a connector, with an introduction angle into the mixing vessel of 90º, with different flow rates [0056] at a less than 50 % variance between the said flow rates [0086].
Maclachlan incorporated [0006] by reference Cullis et al, to teach a turbulent flow (e.g., Reynolds numbers > 2000).
Maclachlan taught tubing with a 1/8” ID, however, Maclachlan was silent a tube having an ID between about 0.005” and 0.02”, as recited in claim 1b. Maclachlan taught different flow rates at a less than 50 % variance between the said flow rates, however, Maclachlan was not specific the claimed ethanol solution at one third the flow rate of the aqueous solution, as recited in claim 1b. Maclachlan generally taught liposomes comprising cationic lipids and encapsulating siRNA, as discussed; however, was silent the cationic lipid of Formula (I) as recited in claim 1, and as instantly elected as Lipid 9 in the outstanding Applicant’s response (02/09/2022).
Nevertheless, Knopov taught [title] systems for producing lipid-nucleic acid particles where the siRNA and ethanol solutions flowed through tubes having an ID that varied from 0.005 to 0.125 inches [col 27, lines 9-20]. The varied IDs provided substantial flexibility in the nozzle orifice used to add the ethanol/lipids to the buffer surface. This flexibility provides a major advantage during scale up [col 28, lines 32-36].
It would have been prima facie obvious to one of ordinary skill in the art to include tubing having an ID between 0.005 and 0.125 inches within the teachings of Maclachlan, as taught by Knopov. An ordinarily skilled artisan would have been motivated to provide substantial flexibility in the manufacture of the lipid-nucleic acid particles, as taught by Knopov [Knopov at col 27, lines 9-20 and at col 28, lines 32-36].
The combined teachings of Maclachlan, Cullis and Knopov were not specific the claimed ethanol solution at one third the flow rate of the aqueous solution.
Burke taught [0104 and 0106-0107] lipid nanoparticles encapsulating siRNA prepared by mixing a stream of organic solution with a stream of buffer solution. The flow rates of the inlet solution streams varied from about 12 mL/min to 70 mL/min per stream, where varying the flow rate of the inlet solutions influenced the sizes of the nanoparticles.
Since Maclachlan taught different flow rates at a less than 50 % variance between the said flow rates, it would have been prima facie obvious to one of ordinary skill in the art to vary the flow rates of the inlet solution streams from about 12 mL/min to 70 mL/min per stream, as taught by Burke. An ordinarily skilled artisan would have been motivated to manipulate the sizes of the encapsulated nanoparticles, as taught by Burke [0104 and 0106-0107].
The combined teachings of Maclachlan, Cullis, Knopov and Burke were not specific the instant claim 1 cationic lipid.
Payne taught [abstract, 0003] cationic lipid compositions that facilitated the intracellular delivery of biologically active (e.g., RNA [title]) and therapeutic molecules (e.g., siRNA [0006]). The disclosure related also to pharmaceutical compositions that comprised such lipid compositions, and that were useful to deliver therapeutically effective amounts of biologically active molecules into the cells of patients.
One aspect of what was described by Payne was a compound of Formula (I) [0014]:

    PNG
    media_image1.png
    213
    358
    media_image1.png
    Greyscale
. Preferably, the compound was ATX-0083 [0028; page 2, 1st compound on the left column]: 

    PNG
    media_image2.png
    282
    474
    media_image2.png
    Greyscale
, where L1 in the compound of Formula (I) was a linear alkane of 1 to 15 carbons [0016]. 
The instantly elected Lipid 9 has 4 carbons in the position of Payne’s L1, versus a  L1 of 3 carbons in the ATX-0083 compound of Payne. However, since Payne allows for a L1 of 1-15 carbons, Payne reads on the elected compound. 
It would have been prima facie obvious to one of ordinary skill in the art to include Payne’s cationic lipid within the combined teachings of Maclachlan, Knopov, Burke and Cullis. The ordinarily skilled artisan would have been motivated to facilitate the intracellular delivery of siRNA, as taught by Payne [title, 0003, 0006, 0014, 0028]. 
The instant claim 1 recites: nanoparticles; a 1st tube with an ID between about 0.1” and 0.132”; a 2nd tube with an ID between about 0.005” and 0.02”; flowing ethanol at one third the flow rate of the aqueous solution; the 2nd tube perpendicularly joined to the 1st tube; about 10 % to 75 % ethanol.
The combined teachings of the prior art taught: particles sized less than about 150 nm (Maclachlan); a 1/8” ID (Maclachlan); an ID between 0.005 and 0.125 inches (Knopov); different flow rates at a less than 50 % variance (Maclachlan); flow rates of the inlet solution streams varied at 12 mL/min to 70 mL/min per stream (Burke); connector with an introduction angle of 90º (Maclachlan); 45-90 % v/v ethanol. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
The combined teachings of Maclachlan, Knopov, Burke, Payne and Cullis read on claims 1, 3 and 20.
Regarding claim 2, Maclachlan taught a flow rate of about 60 to about 80 mL/min [0063], and was not specific the claimed at least 200 mL/min flow rate, as instantly recited.
Nevertheless, Burke taught nanoparticle formation at a rate of about 40 to about 400 mL/min [0075].
The flow rate is recognized to have different effects (e.g., formation of the particle; Burke [0075]) with changing rates used. Thus, the general condition is known, and the rate of flow is recognized to be result effective. As such, result effective variables can be optimized by routine experimentation, and it would have been prima facie obvious to optimize the flow rates of the particles taught by Maclachlan, as taught by Burke. The ordinarily skilled artisan would have had a reasonable expectation of success, without undue experimentation, in arriving at the claimed flow rate, as taught by Burke.
The instant claim 2 recites a flow rate of at least 200 mL/min. Burke taught a flow rate of 40 to about 400 mL/min. A prima facie case of obviousness exists because of overlap, as discussed above.
Claim 6 is rendered prima facie obvious because Maclachlan taught a flow rate of about 60 to about 80 mL/min [0063].
Claim 7 is rendered prima facie obvious because Maclachlan taught room temperature [0065].
The instant claim 7 recites temperatures of 15-20 ºC. Maclachlan taught room temperature. A prima facie case of obviousness exists because of overlap.
Regarding claim 8, Knopov taught tubes having inlet openings [claim 1]; Maclachlan taught a stainless steel mixing vessel [0053, 0090], and continuous mixing of the aqueous and ethanol solutions [0047, 0056]. Maclachlan appears to teach adding the aqueous solution to the ethanol solution, rather than the claimed addition of the ethanol to the aqueous solution. 
However, it would be prima facie obvious to perform the addition steps in the alternate order, as claimed. This is because Knopov taught that the ethanol solution was added to the aqueous solution (e.g., through tubing [col 18, lines 40-44] having varied inner diameters of 0.005 to 0.125 inches [col 27, line 15]). As such, the selection of any order of mixing ingredients is prima facie obvious. MPEP 2144.04 IV C.
The instant claim 8 recites that the 2nd tube is perpendicular to the 1st tube; the opening of the 1st tube is the size of the outside diameter of the 2nd tube; the 2nd tube is fitted over the opening of the 1st tube. 
Maclachlan taught connectors (tubing) with an introduction angle of 90º (e.g., reads on one tube perpendicular to the other). Knopov taught that the ethanol solution was added to the aqueous solution through tubing having varied inner diameters of 0.005 to 0.125 inches; Knopov taught tubes having inlet openings (e.g., reads on one tube fitting over the other). A prima facie case of obvious exists because of overlap, as discussed above.
Regarding claim 10, Maclachlan taught a pH of the liposome solution at 3.5 to 8.0 [claim 30]; pH of the buffer solution at 7.4 [0073, 0115]; saline and HEPES buffers [0048, 0073], as well as buffers in general [abstract]; however, Maclachlan was not specific sucrose and phosphate buffers. Furthermore, Maclachlan was not specific the concentrations of buffers, as instantly recited.
Nevertheless, Burke taught that any of a variety of buffers can be used, including sugar-based and phosphate buffers [0081]. Knopov taught buffers in the concentration range of 1-1000 mM [col 18, lines 27-28].
Since Maclachlan generally taught buffers, it would have been prima facie obvious to one of ordinary skill in the art to include sucrose and phosphate buffers within Maclachlan, as taught by Burke. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select saline and phosphate buffers for incorporation into lipid nanoparticle compositions, based on their recognized suitability for the intended use as buffers, as taught by Burke [Burke, 0081].
It would have been prima facie obvious to one of ordinary skill in the art to include Burke’s buffers within Maclachlan’s teachings at 1-1000 mM, as taught by Knopov. An ordinarily skilled artisan would have been motivated to include buffer concentrations that are known in the art of manufacturing siRNA lipid encapsulated nanoparticles, as taught by Knopov [Knopov, col 18, lines 27-28].
Claim 15 is rendered prima facie obvious because Maclachlan taught less than 150 nm, as previously discussed.
The instant claim 15 recites particles sized less than about 100 nm. Maclachlan taught diameters less than 150 nm. A prima facie case of obviousness exists because of overlap, as discussed above.
Claims 16 and 18-19 are rendered prima facie obvious because Maclachlan taught DOTAP and cationic lipids [0038] at 25 mol % [0052], as well as DSPC, cholesterol and PEG-lipids (generally) [0052]. Knopov taught PEG-DMG [col 18, line 4]; PEG2000 was taught at col 11, line 35. Furthermore, Knopov taught [col 18, lines 12-14] molar ranges between 40 to 60 mole % cationic lipid, 10 to 30 % neutral lipid, 20 to 40 % cholesterol, and 1 to 10 % PEG-modified lipid.
The instant claim 16 recites 48-66 mol % cationic lipid; 2-12 mol % DSPC; 25-42 mol % cholesterol and 0.5-3 mol % PEG2000-DMG. 
The instant claim 18 recites a cationic lipid:DOTAP:DSPC:cholesterol:PEG ratio at molar percentages of 25:25:10:38.5:1.5.
The instant claim 19 recites 20-60 mol % cationic lipid; 5-30 mol % helper lipid; 0-60 mol % cholesterol and 0.5-15 mol % PEG-lipid conjugate.
Maclachlan taught cationic lipids at 25 mol %. Knopov taught molar ranges between 40 to 60 mole % cationic lipid, 10 to 30 % neutral lipid, 20 to 40 % cholesterol, and 1 to 10% PEG-modified lipid. A prima facie case of obviousness exists because of overlap, as discussed above.
Claim 17 is rendered prima facie obvious because Burke taught [0075] a lipid to nucleic acid ratio of about 4. The motivation to combine Burke with Maclachlan was previously discussed.
The instant claim 17 recites a total lipid:RNA ratio of about 50:1 to about 3:1. Burke taught a lipid to nucleic acid ratio of about 4. A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive.
Applicant argued that Maclachlan does not allow for an ethanol solution comprising lipids having an ID of 0.005-0.02” at one third the flow rate of the aqueous solution through the 1st tube. Applicant argued that Burke taught inlet flow rates and did not evaluate two different flow rates.
In response to the Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See MPEP 2145. In the instant case, Machlachlan was not relied upon to teach an ethanol solution comprising lipids having an ID of 0.005-0.02” at one third the flow rate of the aqueous solution through the 1st tube.
Knopov taught [title] systems for producing lipid-nucleic acid particles, where the siRNA and ethanol solutions flowed through tubes having an ID that varied from 0.005 to 0.125 inches [col 27, lines 9-20]. The varied IDs provided substantial flexibility in the nozzle orifice used to add the ethanol/lipids to the buffer surface. This flexibility provides a major advantage during scale up [col 28, lines 32-36].
Burke taught [0104 and 0106-0107] lipid nanoparticles encapsulating siRNA prepared by mixing a stream of organic solution with a stream of buffer solution. The flow rates of the inlet solution streams varied from about 12 mL/min to 70 mL/min per stream, where varying the flow rate of the inlet solutions influenced the sizes of the nanoparticles.
Further regarding Burke’s teachings of inlet flows, the Examiner responds that Burke was not relied upon to teach two different flow rates. Maclachlan taught different flow rates, as previously discussed.

Applicant argued that Maclachlan fails to teach or suggest the high encapsulation efficiency of the present application.
The Examiner responds that Maclachlan was not relied upon to teach that which is not instantly claimed.

Applicant argued that Maclachlan is silent with regard to the use of cationic lipids, and does not teach or suggest the cationic lipids of Formula (I).
The Examiner disagrees that Maclachlan is silent with regard to the use of cationic lipids. Maclachlan taught cationic lipids at [0043] and at [0052]. Regarding the cationic lipids of the presently amended claims, the deficiency of Maclachlan is provided by the newly cited Payne et al.

Regarding the advantageous flexibility (provides a major advantage during scale up) of Knopov’s tubing, the Applicant argued that the flexibility could provide the advantage, but that there is no evidence that increasing the ID size would not impact particle size, encapsulation size or siRNA recovery upon scale up.
The Examiner disagrees. Knopov disclosed [col 28, lines 32-35] that increasing the nozzle ID did not impact particle size, encapsulation efficiency or siRNA recovery. Knopov is presumed to be operable/enabling for all that it teaches. The burden is on the Applicant to provide facts rebutting the presumption of Knopov’s operability. MPEP 2121.I.

Applicant argued that the skilled artisan would not modify the teachings of Maclachlan in view of Knopov, because Knopov differentiates itself from Maclachlan. The Applicant cited Knopov at col 2, lines 7-26.
The Examiner disagrees that the skilled artisan would not modify Maclachlan with Knopov. Knopov disclosed that [col 28, lines 21-26] there remains an unmet need for a manufacturing method to encapsulate nucleic acids, without the need for extensive mechanical processing steps. By modifying Maclachlan with Knopov, the skilled artisan would have been motivated to provide substantial flexibility in the manufacture of the lipid-nucleic acid particles, as taught by Knopov [Knopov at col 27, lines 9-20 and at col 28, lines 32-36].

Applicant argued that Knopov does not teach the polydispersity (less than 0.1) and particle size of the instant invention. Applicant argued that Knopov teaches away from the invention.
The Examiner disagrees. The polydispersity index is not claimed, and as such, the combined teachings of the prior art were not relied upon to teach that which is not claimed. Nevertheless, Knopov disclosed [col 3, lines 35-38; col 20, lines 11-14], that the particles produced are monodisperse (i.e. less than 0.2 polydispersity index (PDI), with a narrow and uniform size distribution between 50 and 150 nm. At Table 2, particles with a PDI of less than 0.1 and with a diameter of less than 100 nm were disclosed.
Regarding the claim 15 particle size limitation (less than about 100 nm), Maclachlan was relied upon to teach diameters less than 150 nm. A prima facie case of obviousness exists because of overlap, as discussed above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Maclachlan et al (US 2004/0142025 A1), in view of Knopov et al (USP 8,956,572 B2), further in view of Burke et al (US 2013/0037977 A1), further in view of Cullis et al (WO 2001/005373 A1), further in view of Payne et al (US 2018/0170866 A1) and further in view of Nechev et al (US 2016/0243255 A1) and Figueiredo et al (US 2014/0248358 A1).
The 35 U.S.C. 103 rejection over Maclachlan, Knopov, Burke, Cullis and Payne was previously discussed.
Additionally, Maclachlan generally taught a pump mechanism [claim 47, ¶0012]. Knopov taught applied pressure (to aid in dispersion) of 0-30 psi [col 25, line 33].
	Although Maclachlan generally taught a pump mechanism, Maclachlan did not specifically teach a 1st and 2nd HPLC pump, as recited in claim 4. The combined teachings of the art did not teach a pressure of at least 40 psi, as recited in claim 4.
	Nechev taught [claims 1 and 11] a method of preparing a formulation comprising lipid nanoparticles comprising an ethanolic solution comprising lipids, and an aqueous solution comprising an RNAi agent, wherein the flow of the said solutions were pumped through a first and a second HPLC pump [claim 26]. HPLC pumps were used for the accuracy of the volume delivered, as well as for their capability to withstand high back pressures. Because of the precision of HPLC pumps, the flow-rate-ratio can be controlled very tightly [0027]. 
	It would have been prima facie obvious to one of ordinary skill in the art to include a 1st and a 2nd HPLC pump within the teachings of the combined prior art, as taught by Nechev. An ordinarily skilled artisan would have been motivated to use HPLC pumps for the accuracy of the volume delivered, as well as for their capability to withstand high back pressures. Because of the precision of HPLC pumps, the flow-rate-ratio can be controlled very tightly [Nechev at ¶ 0027]. 
	The combined teachings of the art did not teach a pressure of at least 40 psi, as instantly recited.
	However, Figueiredo taught that nanoparticles [title and abstract] can be made under pressures of about 30 to about 60 psi, about 40 to about 50 psi, about 1000 to about 8000 psi, about 2000 to about 4000 psi, about 4000 to about 8000 psi, or about 4000 to about 5000 psi, e.g., about 2000, 2500, 4000 or 5000 psi [0151].
	It would have been prima facie obvious to one of ordinary skill in the art to include the teachings of Figueiredo within those of the combined prior art. An ordinarily skilled artisan would have been motivated to aid in dispersion and to make the nanoparticle, as taught by each of Knopov and Figueiredo [Knopov at col 25, line 33; Figuierdo, title, abstract and 0151].
	The instant claim 4 recites a back pressure through a 1st tube of at least 10, 25, 50, 75 or 100 psi; a back pressure through a 2nd tube of at least 40, 80, 150, 300 or 400 psi.
Knopov taught applied pressure of 0-30 psi. Figueiredo taught pressures of about 30 to about 60 psi, about 40 to about 50 psi, about 1000 to about 8000 psi, about 2000 to about 4000 psi, about 4000 to about 8000 psi, or about 4000 to about 5000 psi, e.g., about 2000, 2500, 4000 or 5000 psi. A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive.
Applicant argued that the method of Nechev requires additional features (aqueous solution with a pH of 3-6; volume ratio of organic to aqueous solutions at 1:3).
The Examiner disagrees. Nevev was not relied upon to teach pH or volume. Maclachlan was relied upon to teach the claimed pH and volumes. Nevertheless, Nevev also taught adjustment of the pH [0061] and volume [0008, 0027]. Nevev was relied upon to teach an HPLC pump.
Applicant argued that the skilled artisan would be forced to pick and choose, when combining Nevev with Maclachlan.
The Examiner disagrees. Maclachlan generally taught [claim 47; 0012] a pump mechanism, and Knopov taught [col 25, line 33] that applied pressure aids in dispersion. It would have been prima facie obvious to one of ordinary skill in the art to include a 1st  and a 2nd  HPLC pump within the teachings of the combined prior art, as taught by Nechev. An ordinarily skilled artisan would have been motivated to use HPLC pumps for the accuracy of the volume delivered, as well as for their capability to withstand high back pressures. Because of the precision of HPLC pumps, the flow-rate-ratio can be controlled very tightly [Nechev: 0027].

Applicant argued that Figueiredo taught an aqueous and an organic solution having the same rate of flow.
The Examiner responds that Maclachlan taught different flow rates, as previously discussed.

Applicant argued that the skilled artisan would not combine Figueiredo with Maclachlan, with a reasonable expectation of success.
The Examiner disagrees. As previously discussed, Maclachlan generally taught a pump mechanism; and, Knopov taught that applied pressure (of 0-30 psi) aids in dispersion. Since Figueiredo taught that nanoparticles can be made under pressures of about 30 to 60 psi, the ordinarily skilled artisan would have had a reasonable expectation of success (with Figueiredo’s teachings) of arriving at particles with the claimed pressure of at least 40 psi. The skilled artisan would have been motivated to aid in dispersion, and to make the nanoparticle [Knopov: col 25, line 33; Figuierdo: title, abstract, 0151].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maclachlan et al (US 2004/0142025 A1), in view of Knopov et al (USP 8,956,572 B2), further in view of Burke et al (US 2013/0037977 A1), further in view of Cullis et al (WO 2001/005373 A1), further in view of Payne et al (US 2018/0170866 A1) and further in view of Schut et al (USP 9,592,555 B2).
The 35 U.S.C. 103 rejection over Maclachlan, Knopov, Burke, Cullis and Payne was previously discussed.
Additionally, Knopov taught tubes having an ID that varied from 0.005 to 0.125 inches, as previously discussed.
However, the combined teachings of the prior art did not teach tubing having an ID of 0.132”, as recited in claim 5.
Nevertheless, Schut taught the synthesis of nanoparticles [title] by a flow path, with tubing having an inner diameter of between 1/16th of an inch to 1 inch [col 3, lines 59-62; claims 18 and 33]. 
The inner diameter of the tubing is recognized to have different effects (e.g., formation of the particle; Schut [col 3, lines 59-62; claims 18 and 33] and flexibility during preparation; Knopov [col 28, lines 32-36]) with changing diameters used. Thus, the general condition is known, and the inner diameter is recognized to be result effective. As such, result effective variables can be optimized by routine experimentation, and it would have been prima facie obvious to optimize the inner diameter of the tubing taught by the combined teachings of the prior art, as taught by Schut. The ordinarily skilled artisan would have had a reasonable expectation of success, without undue experimentation, in arriving at the claimed ID, as taught by Schut.
The instant claim 5 recites a 1st ID of 0.132” and a 2nd ID of 0.007, 0.01 or 0.02”. Knopov taught tubes having an ID that varied from 0.005 to 0.125 inches. Schut taught tubing having an inner diameter of between 1/16th of an inch to 1 inch. A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive. 
Applicant argued that Schut is not directed to lipid nanoparticles encapsulating nucleic acids.
The Examiner responds that the combined teachings of the prior art (Maclachlan, Knopov, Burke, Payne) taught lipid nanoparticles encapsulating nucleic acids. Schut was relied upon to show the obviousness of optimizing tubing diameter. The skilled artisan would have been motivated to optimize the tubing diameter, since Knopov taught that flexibilities of the diameters of the tubes are advantageous when adding the ethanol/lipids to the buffer surface, thereby aiding in manufacture and scale-up, as previously discussed.

Claims 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Maclachlan et al (US 2004/0142025 A1), in view of Knopov et al (USP 8,956,572 B2), further in view of Burke et al (US 2013/0037977 A1), further in view of Cullis et al (WO 2001/005373 A1), further in view of Payne et al (US 2018/0170866 A1) and further in view of Nechev et al (US 2016/0243255 A1).
The 35 U.S.C. 103 rejection over Maclachlan, Knopov, Burke, Cullis and Payne was previously discussed.
Additionally, Maclachlan taught dilution with dilution buffers [claims 4, 27 and 29; ¶s 0047 and 0119-0120], and a pump mechanism configured to pump the solutions into a mixing reservoir [claim 47; ¶0012]. Knopov taught a 3rd tubing for holding an aqueous buffer, wherein the 3rd tube comprised an inlet opening for receiving the aqueous buffer, and an exit port for delivering the aqueous buffer; and, a dilution unit for diluting the fluid mixture with the aqueous buffer to produce a diluted fluid mixture, wherein the dilution unit comprised a 1st inlet opening for receiving the aqueous buffer by a 3rd connection from the 3rd tubule [claim 1].
	Maclachlan taught that the diluted ethanol concentration was less than or equal to about 25 % [0061-0062].
	Burke taught flow rates of 400 ml/min, as previously discussed.
	Although the combined teachings of Maclachlan and Knopov taught connector units, the combined teachings of the art did not specifically teach a Y-connector, as recited in claim 9. The combined teachings of the art did not teach a 0.25” ID, as recited in claim 13.
	Nevertheless, Nechev taught Y-connectors as suitable mixing connectors [claim 20; ¶0028, Table 6], in the manufacture of lipid nanoparticles [title] encapsulating siRNA [0084]. Flow rates of 100-3200 mL/min were taught [0021]. Tubing flow lines with various ID were provided [0024], inclusive of ¼ inch [Table 6].
	It would have been prima facie obvious to one of ordinary skill in the art to include Nechev’s Y-connectors within the combined teachings of the prior art. An ordinarily skilled artisan would have been motivated to include a suitable mixing connector, as taught by Nechev [Nechev at claim 20; ¶0028, Table 6].
	It would have been prima facie obvious to one of ordinary skill in the art to include Nechev’s ¼ inch ID tubing within the combined teachings of the prior art. An ordinarily skilled artisan would have been motivated to include a suitable tubing flow line, as taught by Nechev [Nechev at 0024].
	The instant claim 11 recites diluted output ethanol concentrations of 6.25, 8.25, 8.3 or 12.5 % ethanol. Maclachlan taught that the diluted ethanol concentration was less than or equal to about 25 %. A prima facie case of obviousness exists because of overlap, as discussed above.
	The instant claim 12 recites flow rates of 400-900 mL/min. Burke taught flow rates of 400 ml/min. Nechev taught flow rates of 100-3200 mL/min. A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive. 
The Applicant’s arguments over the cited prior art were previously presented.
The Examiner maintains arguments over the cited prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612